Citation Nr: 0840563	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the residuals of frostbite 
of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reveals that the January 2005 rating decision 
granted the veteran service connection for frozen foot, left 
lower extremity, assigning a disability rating of 30 percent 
and an effective date of July 2004.  By the same decision, 
the RO denied the veteran service connection for frozen foot, 
right lower extremity, on the basis that no new and material 
evidence had been submitted.  The veteran has only expressed 
disagreement with respect to the denial to reopen the claim 
for the frozen foot, right lower extremity and, consequently, 
it is the only issue before the Board at this time.  

The Board also notes that the veteran submitted additional 
evidence, in the form of a private physician's medical 
opinion, to the RO in May 2005 after the issuance of the 
Statement of the Case.  The veteran did not waive RO 
consideration of this evidence and the RO did not 
readjudicate the claim including consideration of this 
evidence.  However, as the underlying claim for service 
connection is being remanded, the Board refers this submitted 
evidence to the RO for appropriate consideration when 
readjudicating the claim.  

The reopened claim of entitlement to service connection for 
the residuals of frostbite of the right foot is addressed in 
the REMAND portion below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if additional action is required on his 
part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.  

2.  Service connection was previously denied in a November 
1987 rating decision for frostbite of the right foot.  The 
veteran was informed of this decision, including information 
regarding his procedural and appellate rights, and did not 
appeal.   

3.  The evidence received since the last prior denial of 
service connection for frostbite of the right foot was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 1987 rating decision denying the 
veteran's claim for service connection for frostbite of the 
right foot is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for the 
residuals of frostbite of the right foot, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the veteran was provided with VCAA notice 
in October 2004, prior to the January 2005 rating decision.  
Thus, the requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for the residuals of 
frostbite of the right foot.  The RO also explained what 
information and evidence he must submit and what information 
and evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board acknowledges that the VCAA correspondence did not 
include the information regarding the disability rating and 
effective date as discussed by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board 
notes that the veteran has indicated familiarity with the 
elements necessary to substantiate his claim.  Further, the 
Board has concluded that additional evidence received is 
sufficient to reopen the previously denied claim.  Thus, any 
notice error is rendered moot as the veteran's claim is being 
reopened and the veteran will be provided with proper VCAA 
notice as detailed in the REMAND portion below.  

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the VCAA notice, the RO noted the requirement that new and 
material evidence was necessary to reopen the previously 
denied claim for the residuals of frostbite of the right foot 
and defined the legal standard of 38 C.F.R. §3.156(a).  With 
respect to any notice deficiency, the Board has determined 
that new and material evidence has been received to reopen 
the claim; thus, any deficiency is rendered moot.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case to the extent necessary to determine 
whether new and material evidence has been received.  
However, as detailed in the REMAND portion in this decision, 
additional development is required with respect to the 
underlying service connection claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim decided herein.  Accordingly, the 
Board will proceed with appellate review.  

II.	New and Material Evidence

Service connection was previously denied for frostbite of the 
feet in a November 1987 rating decision on the basis that 
there was insufficient evidence to decide the veteran's 
claim.  The RO provided the veteran with a copy of the 
decision and notice of his appellate rights; however, the 
veteran did not appeal.  Thus, the November 1987 decision is 
final based on the evidence of record at that time.  
38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1105.  

The veteran submitted another claim of entitlement to service 
connection for residuals of frostbite of the feet in July 
2004.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claim.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

The evidence that was of record at the time of the November 
1987 rating decision includes the veteran's service treatment 
records, his application for compensation benefits and 
various letters from the RO to the veteran requesting 
additional information.  For evidence to be new and material 
in this matter, it would have to show that the veteran had an 
in-service injury, a current disability, or a medical opinion 
relating the veteran's current disability to service.  

Subsequent to the November 1987 rating decision, additional 
evidence has been received, including a VA examination and 
private medical records documenting the veteran's disability.  

The Board is of the opinion that new and material evidence 
has been received to reopen the veteran's claim for service 
connection.  The January 2005 VA examination reveals a 
diagnosis of mild peripheral neuritis involving both feet and 
the VA examiner opined that it was as likely as not related 
to bilateral frozen feet during service.  The examiner 
further noted a diagnosis of onychomycosis involving both 
great toenails and opined that it was as likely as not 
related to bilateral frozen feet during service.  This 
evidence indicates that the veteran has a current disability 
and contains a nexus opinion indicating that the disability 
is related to active service.  As noted above, the prior 1987 
decision did not have sufficient information to decide the 
claim; indeed the record did not contain any competent 
medical evidence as to whether the veteran had a disability 
or a medical opinion to link the disability to service.  
Therefore, the VA examination findings were not previously 
submitted to agency decision makers, relate to an 
unestablished fact necessary to substantiate the claim, are 
not redundant or cumulative of the evidence at the time of 
the last prior final denial and raise a reasonable 
possibility of substantiating the claim.  In view of the 
foregoing, the Board finds that new and material evidence has 
been received pursuant to 38 C.F.R. § 3.156(a) and the claim 
is reopened.      

For the reasons stated in the REMAND portion of this decision 
below, the Board concludes that additional development is 
required in order to address the merits of the underlying 
service connection claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the residuals of 
frostbite of the right foot is reopened; to this extent only, 
the appeal is granted.


REMAND

As a result of the Board's above action of reopening the 
veteran's claim for service connection, VA has a duty to 
develop the veteran's claim prior to the issuance of a 
decision on the merits of the claim.  In reviewing the 
evidence of record, the Board finds that additional 
development is necessary to fully adjudicate the veteran's 
claim.  

The evidence of record reveals that the veteran indicated to 
the RO that he received medical treatment for frozen feet 
from a private physician (H.R., MD) from the time of 1950 to 
at least 1987.  There is no indication in the claims folder 
as to whether the RO attempted to obtain these records.  As 
these records are relevant to the veteran's claim for service 
connection, a remand is necessary to obtain these records.

In addition, the Board finds that a clarification of the 
January 2005 VA examiner's medical opinion is necessary to 
adjudicate the veteran's claim.  As was noted above, the VA 
examiner opined that the veteran's frozen feet were related 
to his active service.  While the VA examination was 
sufficient to reopen the claim of entitlement to service 
connection for the residuals of frostbite of the right foot, 
it is insufficient upon which to base a finding that any 
residuals of frostbite of the right foot are related to 
service.  In the VA examination report, the examiner 
explained that there was only evidence of a frozen left foot 
in the service treatment records.  However, directly 
following this statement, the examiner opined that the 
veteran's bilateral feet conditions were related to active 
service.  It is not apparent by the wording of the VA 
examiner's opinion whether the examiner meant to attribute 
both foot conditions to service, particularly because he 
pointed to the lack of evidence of a frozen right foot in the 
service records.  Furthermore, the examiner failed to provide 
any reasons or bases as to why he thought the veteran's right 
foot condition was related to active service.  In light of 
the above, the Board finds that it is not clear from the 
competent medical evidence whether the veteran's current 
right foot condition is related to service.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
Board finds that clarification of the medical opinion is 
necessary to determine the etiology of the veteran's current 
right foot condition.  

As noted previously, the Board acknowledges the veteran's 
submission of additional evidence to the RO in May 2005 after 
the issuance of the Statement of the Case.  Since the claim 
is being remanded for additional development, the Board 
refers the submitted private medical opinion to the RO for 
consideration in the veteran's claim for service connection.  

The Board also reiterates the fact that it does not appear 
the notification provided to the veteran includes information 
regarding disability rating and effective date as outlined by 
the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the Board found that this lack of 
notification did not prejudice adjudication of the new and 
material evidence claim, inasmuch as a remand is already 
required in regard to the claim for service connection for 
the residuals of frostbite of the right foot, the Board 
concludes that the veteran should be provided with the 
requisite notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should request any updated 
treatment records (VA and non-VA) from the 
time of July 2004 to present.  These 
records to the extent available should be 
associated with the veteran's claims 
folder.  

3.  The RO should ask the veteran to 
submit the address of Dr. H.R. and the 
dates during which he received treatment 
for frozen feet.  After obtaining any 
necessary release, the RO should request 
these records.  These records to the 
extent available should be associated with 
the veteran's claims folder.   

4.  After obtaining any additional records 
to the extent possible, the veteran's 
claims folder should be returned to the 
January 2005 VA examiner for review and 
clarification as to the nature and 
etiology of the veteran's current right 
foot condition.  The report should 
indicate that pertinent documents in the 
claims folder were reviewed.  The examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
residuals of frostbite of the right foot 
are related to active service.  The 
examiner must set forth the complete 
rationale underlying any conclusions or 
opinions expressed and should reflect 
consideration of the May 2005 private 
physician's opinion.    

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

If the January 2005 VA examiner is 
unavailable, the requested opinion should 
be obtained from another appropriately 
qualified medical professional, following 
examination of the veteran if deemed 
necessary.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for service connection 
for the residuals of frostbite of the 
right foot should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


